REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 14 and 21 are allowed for the reasons previously given in Section 19 of the Office action mailed 02/04/2021.
Motohara (US Patent 8,625,879, made of record herein), Khandelwal (US PG Pub 2016/0215396, previously cited), and Ogimoto (US PG Pub 2002/0124399, previously cited) are considered the closest prior art of record.
Motohara teaches a method for mounting an inclined component with respect to a substrate that involves adjustment of the position and posture of the substrate stage (Figs. 1 and 2).
Khandelwal teaches a method of optical alignment using a controller configured to control a light emitter and receiver (see previous Office actions).
Ogimoto teaches a method of operating a binding system with a binding head which uses first and second alignment features/holes (see previous Office actions).
However, none of these references teaches or renders obvious the combination of features listed in the final rejection mailed 09/14/2020 in Section 21, which have been incorporated into claim 14, and in Section 22, which have been incorporated into claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745